Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-12,14-15 and 18-19 which changes the scope of the claims and as such a new grounds of rejection is issued.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2022 and 7/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In regards to the 103 rejection of claims 1 and 18 Applicant asserts:
 
For example, Yamaguchi, Matsumura, Park, Sugiyama, Tahara, and Ozawa all fail to teach or fairly describe:
Claim 1
"An electric storage module configured to be connected to a wire of a positive side and to a wire of a negative side and to be held in a housing of an electric storage system in a replaceable manner, in parallel with a distinct power supply device",
"the electric storage module comprising: an electric storage unit; a first connecting terminal through which the electric storage module is connected to one of the wire of the positive side or the wire of the negative side of the electric storage system…..”
Applicant further asserts:
Claim 18
"An electric storage module configured to be connected to a wire of a positive side and to a wire of a negative side and to be held in a housing of an electric storage system in a replaceable manner, in parallel with a distinct power supply device"
"the electric storage module comprising: an electric storage unit; a first connecting terminal through which a positive side of the electric storage module is connected to…”
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarly claim 18 where the Examiner uses the combined teachings of Yamaguchi in view of Matsumura  to teach the claim language of claims 1 and 18  as specified below.
In regards to the 103 rejection of claims 1 and 18 Applicant asserts:
 (1) According to the features of amended Claims 1 and 18, an "electric storage
module" is provided between a first terminal (112) and a second terminal (114). This enables the user to safely replace the electric storage module since a switching element of the electric storage module is turned OFF.
(2) According to the features of amended Claims 1 and 18, the control unit is provided in each of the electric storage module (110, 120). Thus, a "predetermined condition" (Claim 1) and "predetermined range" (Claim 18) can be properly set to the electric unit (210) in the electric storage module. This structure has a technical advantage.
Specifically, the "electric storage module" can be a vehicle battery, and the electric storage system (Fig. 1) is provided in the electric-car charging point. On the other hand, there exist a lot of battery manufacturers. Thus, the electric storage module (vehicle battery) can be a various type of battery. Furthermore, the degradation of the batteries is not constant. If the control unit is not provided in the electric storage module, a worker should set such "a predetermined condition" (Claim 1) or "a predetermined range" (Claim 18) for each (different type of) battery. However, according to the claimed invention, the control unit is provided in the electric storage module. Thus, there is no need for making such troublesome work.
And further asserts:
Yamaguchi fails to disclose the foregoing features.
In response:
In response to Applicants remark “Yamaguchi fails to disclose the foregoing features”, the Applicant mentions several features as described above but is not clear as to which foregoing features Yamaguchi fails to disclose. 
However claims 1 and 18 does not claim the following features asserted by the Applicant:
Enable[ing] the user to safely replace the electric storage module since a switching element of the electric storage module is turned OFF.
"electric storage module can be a vehicle battery”, 
the electric storage system is provided in the electric-car charging point
The advantage of a worker not “setting "a predetermined condition" (Claim 1) or "a predetermined range" (Claim 18) for each (different type of) battery. 

The Examiner would like to also note that potential advantages or “effects” of a claim asserted by the applicant are not claimed or read into the claims. If the prior art discloses or teaches the claim limitations as claimed, then the prior art meets the limitations of the claim.
Finally, as stated above, the Examiner uses the combined teachings of Yamaguchi in view of Matsumura  to teach the claim language of claims 1 and 18  as specified below.

In regards to the 103 rejection of claims 1 and 18 Applicant asserts:
 
Moreover, Yamaguchi would not have been modified as suggested. For instance, according to Yamaguchi the switching element 6 and the control unit 8 should be included in the battery 2. However, such modifications would only cause the configuration to become complicated under the technical idea of Yamaguchi. There is no motivation to make such a modification in Yamaguchi. A skilled person would never make such modifications.
In response:
The Examiner does not modify Yamaguchi in such a way that the switching element 6 and the control unit 8 are included in the battery 2.
In regards to the 103 rejection of claims 1 and 18 Applicant asserts:
In the Office Action, as to Claims 1 and 18, the Examiner cites Yamaguchi to teach: the battery 2, controller 8, resistor 11, switch 7 and 6 and further cites Matsumura to teach a control unit as hardware or software or a combination of hardware and software or may be realized by analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit. We disagree with this interpretation.
In response:
Applicant’s remark is unclear. Specifically Applicants remark “In the Office Action, as to Claims 1 and 18, the Examiner cites Yamaguchi to teach: the battery 2, controller 8, resistor 11, switch 7 and 6” does not distinctly and specifically point out the supposed errors in the examiner’s action or point out the specific distinctions believed to render the claims patentable over any applied references.
However as seen below, the Examiner uses the combined teachings of Yamaguchi and Matsumura to teach the claim language of claims 1 and 18 as specified below.
In response to Applicants remark “and further cites Matsumura to teach a control unit as hardware or software or a combination of hardware and software or may be realized by analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit. We disagree with this interpretation.”
Examiner respectfully disagree. As seen in the 112 “Claim interpretation “below, the Examiner states that  the “control unit” may be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0050] of the applicant’s specification.
Applicant asserts:
However, there is no teaching or suggestion in Yamaguchi that the other elements such as controller 8, resistor 11, switch 7 and 6, and equalization switch 12 can be replaced together, i.e., as a module or a unit of a maintenance exchange.
Yamaguchi will recognize the battery unit 2 as a replaceable unit, but will never recognize that the other elements are also replaceable.
In response:
Examiner respectfully disagree.
Claims 1 and 18 does not recite the elements of the claimed electric storage module unit can be replaced together.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, claim 1 and similarly claim 18 recites that an electric storage module is… configured to be held in a housing, in a replaceable manner….”
The Examiner states that it would have been obvious to a person of ordinary skill in the art to modify Yamaguchi’s electric storage module to be held in a replaceable manner in its housing in order to facilitate repair of the electric storage module due to abnormality, failure, characteristic deterioration, or for maintenance reasons.
In other words is obvious to one of ordinary skill in the art to make an element replaceable in order to facilitate repair and maintenance activities. Yamaguchi supports this motivation by showing that battery 2 is replaceable for those reasons ([0031]). 
Therefore, it would be obvious to one of ordinary skill in the art to make Yamaguchis electric storage module replaceable in order to facilitate repair of the electric storage module which is knowledge generally available to one of ordinary skill in the art.
In regards to the 103 rejection of claims 1 and 18 Applicant asserts:
On the other hand, no disclosure can be found from Yamaguchi indicating that the elements other than the battery unit 2 are replaceable. The "dot" depicted in the figure does not show a terminal but a mere connection point.
In response:
As stated above the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
In this case, the Examiner states that it would have been obvious to a person of ordinary skill in the art to modify Yamaguchi’s electric storage module to be held in a replaceable manner in its housing in order to facilitate repair of the electric storage module due to abnormality, failure, characteristic deterioration, or for maintenance reasons which is knowledge generally available to one of ordinary skill in the art.
In response to Applicants remark “The "dot" depicted in the figure does not show a terminal but a mere connection point”, Applicant’s remark is unclear.
It is unclear as to what is meant by “the dot” nor while referencing the “dot”, does the applicant distinctly and specifically point out the supposed errors in the examiner’s action or point out the specific distinctions believed to render the claims patentable over any applied references.
However, using BRI in light of the specification (Fig. 1-2 elements 112 and 114) claim language “a first connecting terminal” and “a second connecting terminal” is interpreted as an electrical connection in which the Examiner uses Yamaguchi to teach said claim language as specified below.
In regards to the 103 rejection of claims 1 and 18 Applicant asserts:
“However, Matsumura fails to teach or suggest the control unit is configured to control the switching element based on a voltage across terminals of the switching element such that:…”
“The other references, Park, Sugiyama, Tahara and/or Ozawa, fail to teach or suggest "An electric storage module configured to be connected to a wire of a positive…”
In response:
The Examiner does not use Matsumura alone nor uses Park, Sugiyama, Tahara and/or Ozawa, but uses the combined teachings of Yamaguchis in view of Matsumura to teach the claim language of claims 1 and 18 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 18 recites “a control unit.”
Claim 2 recites “a determining unit”, 
“a signal generating unit”
Claim 3 recites “first signal receiving unit 
Claim 4 recites “a second signal receiving unit”
Claim 5 recites “third signal receiving unit 
Claim 8 recites “balance correcting”
Claim 12 recites “a battery characteristic acquiring unit.
Claim 12 also recites “an output unit”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “a control unit”, “a determining unit”, and “a signal generating unit” may be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0050] of the specification.
Additionally,  “first signal receiving unit”, “a second signal receiving unit”, and  “third signal receiving unit” may be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0007] and [0050] of the specification.
Claim language “balance correcting unit” and “an output unit” may be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0008] and [0050] of the specification.
Claim language “a battery characteristic acquiring unit” may be realized by hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit and specified in [0019], and [0050] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 4-5, and 19 are objected to because of the following informalities:  
Claim 1 recites “wherein the wire of the positive side and the wire of the negative side and included in the electric storage system” and should be “wherein the wire of the positive side and the wire of the negative side are included in the electric storage system”.
Claims 4-5 recites “a second signal receiving unit”, “second signal indicating“ “a third signal receiving unit “ and a “third signal” which lack antecedence basis. The claimed receiving units and signals are not preceded by a first and/or second receiving units and signal.
Examiner will examine/interpret as “a first signal receiving unit” and a “first signal”.
Claim 19 recites “during replacement of the connecting terminal to the wire” which lack antecedence basis.
Examiner will examine/interpret as “during replacement of the connecting terminal to the wire of the positive side or the negative side of the electric storage system”
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12,14-15, and 18-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1 and 18 , which recites “the control unit is electrically and physically connected (i) to a first node between a first one of the terminals of the switching element and the first connecting terminal” which is not supported in the specification and is therefore new matter.
As admitted by the applicant in [0053] of the specification wherein it states “'electrically connected' is not limited to physical connection between a particular component and another component”, it is not inherent that the electrical connection to the claimed first node resembles a physically connection to the claimed node. 
In other words, claim language of claims 1 and 18 above is interpreted as the control unit’s measurement probes are located at the input and output ports of the switching unit. However, although the specification supports the control unit electrically connected to the claimed first node in a direct manner (Fig. 7), the specification does not support where on the electrical node shared by terminals 112,102,106,122 are the control unit’s measurement probes are located. 
Claims 2-12,14-15, and 19 is/are included in this rejection due to their dependence on claims 1 and 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “the electric storage module according to claim 1, wherein the switching element is configured to be in an OFF state, in which the connecting terminal and the electric storage unit are electrically disconnected, during replacement of the connecting terminal to the wire” which does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    1006
    1694
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    969
    1651
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    920
    1547
    media_image3.png
    Greyscale

Claims 1-2, 6-8, 12, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191. Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 1, Yamaguchi discloses an electric storage module (Fig. 1 of Yamaguchi above) configured to be connected to a wire of a positive side and to a wire of a negative side (Fig. 1 above) and be held in a housing of an electric storage system in parallel with a distinct power supply device (Fig. 1 above showing power supply comprising the elements above and identified in [0021] with Battery units 2 connected in parallel to line 10. 
Although Yamaguchi, does not specifically state that the above power supply is held in a housing, it would be obvious to one of ordinary skill in the art to house Yamaguchi’s power supply in a housing in order to protect the power supply from damage caused by weather and the environment.
Yamaguchi further discloses wherein the wire of the positive side and the wire of the negative side and included in the electric storage system (Fig. 1 above), wherein the wire of the positive side and the wire of the negative side and included in the electric storage system (Fig. 1 above), the electric storage module comprising:
an electric storage unit (Fig. 1 above battery 2);
a first connecting terminal through which the electric storage module
is connected to one of the wire of the positive side the electric storage system (Fig. 1 above);
a second connecting terminal through which the electric storage module is connected to the wire of the negative side of the electric storage system (Fig. 1 above);
a switching element arranged between the first connecting terminal and the electric storage unit (Fig. 1 connection circuit 6 above).
Yamaguchi further discloses a control unit (Fig. 1 controller 8), wherein the control unit is configured to control the switching element based on a voltage across terminals of the switching element ([0030]-[0031]) and Fig.1- 3 where the control circuit 8 shown in FIG. 3 includes a differential amplifier 17 that connects the voltage of node 10 and the voltage of the battery unit at node 2 to the input of the differential amplifier. Voltage difference between node 10 and battery cell 2 identified as “voltage across the terminals of the switching element”) such that: 
the switching element electrically connects the first connecting terminal and the electric storage unit when the voltage across the terminals of the switching element satisfies a predetermined condition (Fig. 1, 2 and [0030]. The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage of the battery unit 2 approaches the parallel line 10, contact 12/switch 6 is switched from off to on. Predetermined condition is the voltage difference across the terminals of switching element 6 (e.g. voltage between lines 10 and battery 2) that causes the switch 12 to close);
(ii) the switching element electrically disconnects the first connecting terminal and the electric storage unit when the voltage across the terminals of the switching element does not satisfy the predetermined condition (When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]), and wherein
the control unit is electrically connected (i) to a first node between a first one of the terminals of the switching element and the first connecting terminal, and (ii) to a second node between a second one of the terminals of the switching element and the electric storage unit (Fig. 3 of Yamaguchi showing differential amplifier 17/controller 8 connected to node 10 and the battery node 2. Fig. 2 where node 10 share the same node and is electrically connected to the line between the “first connecting terminal” and the “first terminal of the switching element”)
a voltage between the first node (node 10) and the second node (node 2)  is input to the control unit as the voltage across the terminals of the switching element ( [0030] and Fig. 3 where the control circuit 8 shown in FIG. 3 includes a differential amplifier 17 that connects the voltage of node 10 and the voltage of the battery unit at node 2 to the input of the differential amplifier. It is well known that differential amplifiers output the difference of their two input terminals).
the switching element is configured to be in an OFF state in which the first connecting terminal and the electric storage unit are electrically disconnected (When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]).
Yamaguchi does not disclose/teach the control unit is physically connected (i) to a first node between a first one of the terminals of the switching element and the first connecting terminal, and (ii) to a second node between a second one of the terminals of the switching element and the electric storage unit.
However, Yamaguchi teaches the control unit is electrically connected to the first node through node 10. Yamaguchi also teaches voltages at this node are measured in order to control the switch (See Fig. 1, 3 and [0030] where the op-amp measures voltage at node 10 which is the same electrical node as Yamaguchi’s “first node”). Based on engineering circuit measurement principles for ideal circuits, voltage measurements at any location along electrical node 10 (including Yamaguchi’s “first node”) will be equal in value when these voltage measurements use the same point of reference. Therefore, the  particular placement of the control unit’s electrical connection to node 10 (including the location of the “first node”) would not have altered Yamaguchi’s method of operation nor Yamaguchis ability to measure the voltage at node 10. 
Therefore it would have been obvious to one of ordinary skill in the art as a matter of design choice to physically locate the controls units measurement contacts at Yamaguchi’s first and second node in order to achieve the most optimal placement for components in the electric storage module, thereby reducing the electric storage modules footprint.  
Yamaguchi does not disclose/teach the electric storage module held in a housing of an electric storage system is held in a replaceable manner nor teaches the switching element is configured to be in an OFF state in which the first connecting terminal and the electric storage unit are electrically disconnected during replacement of the first connecting terminal to the wire of the positive side or the negative side of the electric storage system  
However, Yamaguchi teaches replacing an element within the power supply system for maintenance reasons ([0031] battery unit 2 is replaced for reasons of abnormality, failure, characteristic deterioration, or for maintenance reasons).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Yamaguchi electric storage module to be held in a replaceable manner in its housing in order to facilitate repair of the electric storage module due to abnormality, failure, characteristic deterioration, or for maintenance reasons [0031].
In regards to the switching element is configured to be in an OFF state in which the first connecting terminal and the electric storage unit are electrically disconnected during replacement of the first connecting terminal to the wire of the positive side or the negative side of the electric storage system, it would also be obvious to one ordinary skill in the art to replace Yamaguchis first connecting terminal/contact that is connected to the electric storage systems wire of the positive side in order to facilitate repair of the first connecting terminal cause by wear and tear (i.e. characteristic deterioration).
As such, it would be obvious to one of ordinary skill in the art for switching element be in an OFF state when replacing the first connecting terminal in order to avoid short circuits further damaging components within the power supply system while making the replacement.
Yamaguchi does not specifically disclose the control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit (See 112 (f) claim interpretation above).
Matsumura teaches control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit ([0025] where CMU 10 is a CPU).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control unit of Yamaguchi to be hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit, as taught by Matsumura in order to reduce processing time and automate Yamaguchi’s method.
As to claim 2, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 1, wherein the control unit has:
a determining unit that determines whether the voltage across the terminals of the switching element is within a predetermined range (Fig. 3 element 17 and 18 of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU); and
a signal generating unit (Fig. 3 element 17, 18 and 12B of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU) that : (i) generates an ON signal for turning on the switching element when the determining unit has determined that the voltage across the terminals of the switching element is within the predetermined range (Fig. 1,2 and [0031] When the voltage of the battery unit 2 approaches the parallel line 10 and the output voltage of the differential amplifier 17 decreases, the current flowing through the exciting coil 12b of the relay 12A decreases, the relay 12A is switched from off to on).
As to claim 6, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 2, wherein the signal generating unit generates the ON signal and the OFF signal subsequent to passage of a predetermined amount of time after the determining unit determines whether the voltage across the terminals of the switching element is within the predetermined range (Fig. 1,2 and [0030]-[0031] When the voltage of the battery unit 2 approaches the parallel line 10, the relay 12A is switched from off to on and When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large the relay 12A is switched from off)).
As to claim 7, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 1, wherein the switching element (Fig. 1 connection circuit 6), has a field effect transistor and a relay circuit that are connected in parallel ([0028] the equalization switch 12 may be a semiconductor switching element such as an FET or a transistor. [0029] the main switch 7 is a switch that connects the battery unit 2 with the equalized voltage to the parallel line 10, and is a relay or a semiconductor switching element) 
Yamaguchi in view of Matsumura does not disclose the switching element has a relay circuit that are connected in parallel
Yamaguchi teaches a relay circuit connected in parallel ([0029] the main switch 7 is a switch that connects the battery unit 2 with the equalized voltage to the parallel line 10, and is a relay or a semiconductor switching element) 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching element of Yamaguchi to include wherein the switching element has a field effect transistor and a relay circuit that are connected in parallel, in order to eliminate a voltage difference in the pre-connection switch as taught by Yamaguchi [0021], thereby reducing heat dissipation in the system.
As to claim 8, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 1, wherein the electric storage unit (Fig. 1 battery 2) has a plurality of electric storage cells connected in series ([0023] and Fig. 1 plurality of battery blocks 20 in series), and wherein the control unit further comprises a balance correcting unit that equalizes voltage of the plurality of electric storage cells ([0028] and [0029] reconnection circuit 6 equalizes battery units 2).
As to claim 12, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 1, further comprising: a battery characteristic acquiring unit that acquires information related to a battery characteristic of the electric storage unit ([0022] and [0025] The control circuit 8 detects the remaining capacity, or full charge of the storage battery 1 of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU). 
Matsumura further teaches an output unit (Fig. 1 output unit 11. [0025] of Matsumura showing CMU 10 as a CPU) that outputs to an external apparatus of the control unit the information related to the battery characteristic of the electric storage unit and having been acquired by the battery characteristic acquiring unit([0030] the output unit 11 outputs the battery state information of the battery pack 50 to be monitored, which corresponds to the CMU 10, to the BMU 20.)
It would have been obvious to a person of ordinary skill in the art to modify the electric storage module of Yamaguchi to include an output unit that outputs to an external apparatus of the control device information related to the battery characteristic of the electric storage unit and having been acquired by the battery characteristic acquiring unit, in order to check whether or not the control unit is operating properly based on the battery information as taught by Matsumura [0002].
As to claim 14, Yamaguchi discloses an electric storage system in which a plurality of the electric storage modules taught by Yamaguchi (Fig. 1 and 3 above) in view of Matsumura according to claim 1 are connected in parallel (Fig. 1 above showing power supply comprising the elements above and identified in [0021] with electric storage modules are connected in parallel to line 10).
As to claim 18, Yamaguchi discloses an electric storage module (Fig. 1 of Yamaguchi above) configured to be connected to a wire of a positive side and to a wire of a negative side (Fig. 1 of Yamaguchi above) and to be held in a housing of an electric storage system, in parallel with a distinct power supply device (Fig. 1 above showing power supply comprising the elements above and identified in [0021] with Battery units 2 are connected in parallel to line 10. 
Although Yamaguchi, does not specifically state that the above power supply is held in a housing, it would be obvious to one of ordinary skill in the art to house Yamaguchi’s power supply in a housing in order to protect the power supply from damage caused by weather and the environment.
Yamaguchi further discloses wherein the wire of the positive side, the wire of the negative side are included in the electric storage system (Fig. 1 above), the electric storage module comprising:
an electric storage unit (Fig. 1 above battery 2);
a first connecting terminal through which a positive side of the electric storage module is connected to the wire of the positive side of the electric storage system(Fig. 1 above);
a switching element arranged between the first connecting terminal and a positive side of the electric storage unit (Fig. 1 connection circuit 6 above),
a second connecting terminal through which a negative side of the electric storage module is connected to the wire of the negative side of the electric storage system(Fig. 1 above).
Yamaguchi further discloses a control unit (Fig. 1 controller 8), wherein 
the control unit is configured to control the switching element based on a voltage across terminals of the switching element([0030]-[0031]),  and Fig.1- 3 where the control circuit 8 shown in FIG. 3 includes a differential amplifier 17 that connects the voltage of node 10 and the voltage of the battery unit at node 2 to the input of the differential amplifier. Voltage difference between node 10 and battery cell 2 identified as “voltage across the terminals of the switching element”).
Yamaguchi further discloses disconnect the connecting terminal from the electric storage unit by outputting a first signal to the switching element to drive the switching element to be in an OFF state, when the voltage across the terminals of the switching element exceeds a predetermined range of voltage (When the voltage difference between the voltage of the battery unit 2 and the parallel line 10 is large, control circuit 8 controls the contact 12 to be kept off [0030]-[0031]. Predetermined range and below is the voltage difference across the terminals of switching element 6 (e.g. voltage between lines 10 and battery 2) that causes the switch 12 to close), and while maintaining the switching element in the OFF state when the voltage across the terminals of the switching element exceeds a predetermined range of voltage, generate a signal that shifts the switching element to an ON state when the voltage across the terminals of the switching element decreases to the predetermined range (Fig. 1, 2 and [0030]. The control circuit 8 compares the voltage of the battery unit 2 with the voltage of line 10. When the voltage of the battery unit 2 approaches the parallel line 10, contact 12/switch 6 is switched from off to on. Predetermined range and below is the voltage difference across the terminals of switching element 6 (e.g. voltage between lines 10 and battery 2) that causes the switch 12 to close).
the control unit is electrically connected (i) to a first node between a first one of the terminals of the switching element and the first connecting terminal, and (ii) to a second node between a second one of the terminals of the switching element and the positive side of the electric storage unit (Fig. 3 of Yamaguchi showing differential amplifier 17/controller 8 connected to node 10 and the battery node 2. Fig. 2 where node 10 share the same node and is electrically connected to the line between the “first connecting terminal” and the “first terminal of the switching element”).
Yamaguchi further discloses a voltage between the first node(node 10)  and the second node (node 2) is input to the control unit as the voltage across the terminals of the switching element ( [0030] and Fig. 3 where the control circuit 8 shown in FIG. 3 includes a differential amplifier 17 that connects the voltage of node 10 and the voltage of the battery unit at node 2 to the input of the differential amplifier. It is well known that differential amplifiers output the difference of their two input terminals).
Yamaguchi does not disclose/teach the control unit is physically connected (i) to a first node between a first one of the terminals of the switching element and the first connecting terminal, and (ii) to a second node between a second one of the terminals of the switching element and the positive side of the electric storage unit.
However, Yamaguchi teaches the control unit is electrically connected to the first node through node 10. Yamaguchi also teaches voltages at this node are measured in order to control the switch (See Fig. 1, 3 and [0030] where the op-amp measures voltage at node 10 which is the same electrical node as Yamaguchi’s “first node”). Based on engineering circuit measurement principles for ideal circuits, voltage measurements at any location along electrical node 10 (including Yamaguchi’s “first node”) will be equal in value when these voltage measurements use the same point of reference. Therefore, the  particular placement of the control unit’s electrical connection to node 10 (including the location of the “first node”) would not have altered Yamaguchi’s method of operation nor Yamaguchis ability to measure the voltage at node 10. 
Therefore it would have been obvious to one of ordinary skill in the art as a matter of design choice to physically locate the controls unit’s measurement contacts at Yamaguchi’s first and second node in order to achieve the most optimal placement for components in the electric storage module, thereby reducing the electric storage modules footprint.  
Yamaguchi does not disclose/teach the electric storage module held in a housing of an electric storage system is held in a replaceable manner.
However, Yamaguchi teaches replacing an element within the power supply system for maintenance reasons ([0031] battery unit 2 is replaced for reasons of abnormality, failure, characteristic deterioration, or for maintenance reasons).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Yamaguchi electric storage module to be held in a replaceable manner in its housing in order to facilitate repair of the electric storage module due to abnormality, failure, characteristic deterioration, or for maintenance reasons [0031].
Yamaguchi does not specifically disclose the control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit (See 112 (f) claim interpretation above).
Matsumura teaches control unit as hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit ([0025] where CMU 10 is a CPU).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control unit of Yamaguchi to be hardware or software or a combination of hardware and software or may be realized by an analog circuit, a digital circuit, or combination of an analog circuit and a digital circuit, as taught by Matsumura in order to reduce processing time and automate Yamaguchi’s method.

As to claim 19, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 1.
Yamaguchi does not disclose/teach wherein the switching element is configured to be in an OFF state, in which the connecting terminal and the electric storage unit are electrically disconnected, during replacement of the connecting terminal to the wire.
it would also be obvious to one ordinary skill in the art to replace Yamaguchis first connecting terminal/contact that is connected to the electric storage systems wire of the positive side in order to facilitate repair of the first connecting terminal cause by wear and tear (i.e. characteristic deterioration).
As such, it would be obvious to one of ordinary skill in the art for switching element be in an OFF state when replacing the first connecting terminal in order to avoid short circuits further damaging components within the power supply system while making the replacement.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Park (US 20150194707). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Park (US 20150194707). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 3, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 2.
Yamaguchi does not disclose wherein the control unit has a first signal receiving unit that receives a first signal indicating that a terminal voltage of the electric storage module is lower than a terminal voltage of the distinct power supply device, and the signal generating unit generates the ON signal for turning on the switching element when the first signal receiving unit has received the first signal.
Park teaches wherein the control unit has a first signal receiving unit that receives a first signal indicating that terminal voltage of the electric storage module is lower than terminal voltage of the distinct power supply device, and the signal generating unit generates the ON signal for turning on the switching element when the first signal receiving unit has received the first signal (Fig. 2 and [0009] the first battery having a lowest module voltage, and a second battery having a second lowest module voltage. The battery management unit may be configured to charge the first battery by closing a module switch corresponding to the first battery in the charge mode).
It would have been obvious to a person of ordinary skill in the art to modify the electric storage module of Yamaguchi to include wherein the control unit has a first signal receiving unit that receives a first signal indicating that a terminal voltage of the electric storage module is lower than a terminal voltage of the distinct power supply device, and the signal generating unit generates the ON signal for turning on the switching element when the first signal receiving unit has received the first signal, in order to prevent an occurrence of inrush current, further preventing degradation as taught by Park [0005], [0065].
As to claim 4, Yamaguchi in view of Matsumura in view of Park teaches the electric storage module according to claim 2.
Yamaguchi does not disclose wherein the control unit has a second signal receiving unit (interpreted as “first signal receiving unit”) that receives a second signal (interpreted as “first signal”)  indicating that a terminal voltage of the electric storage module is higher than a terminal voltage of the distinct power supply device, and the signal generating unit generates the ON signal for turning on the switching element when the second signal receiving unit has received the second signal.
Park teaches wherein the control unit has a second signal receiving unit that receives a second signal indicating that the terminal voltage of the electric storage module is higher than the terminal voltage of the distinct power supply device, and the signal generating unit generates the ON signal for turning on the switching element when the second signal receiving unit has received the second signal (Fig. 2 and [0010] The plurality of batteries may include a first battery having the highest module voltage, and a second battery having a second highest module voltage. In a discharge mode, the battery management unit may be configured to discharge the first battery by closing the first module switch)
It would have been obvious to a person of ordinary skill in the art to modify the electric storage module of Yamaguchi to include wherein the control unit has a second signal receiving unit that receives a second signal indicating that a terminal voltage of the electric storage module is higher than a terminal voltage of the distinct power supply device, and the signal generating unit generates the ON signal for turning on the switching element when the second signal receiving unit has received the second signal, in order to prevent an occurrence of inrush current, further preventing degradation as taught by Park [0005], [0065].
As to claim 5, Yamaguchi in view of Matsumura in view of Park teaches the electric storage module according to claim 2, wherein the control unit has a third signal receiving unit (interpreted as “first signal receiving unit”) that receives a third signal (interpreted as “first signal”) indicating that terminal voltage of the electric storage module (voltage of the battery unit 2) is outside the predetermined range (Fig. 3 element 17 and 18 of Yamaguchi. [0025] of Matsumura showing CMU 10 as a CPU), and the signal generating unit generates the OFF signal for turning off the switching element when the third signal receiving unit has received the third signal.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Sugiyama (US 20160049814). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 9, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 1, wherein the distinct power supply device includes a distinct electric storage module (battery 2 above identified as “distinct power supply device” with plurality of batteries 20 in series).

Yamaguchi in view of Matsumura does not teach wherein the distinct power supply device includes a distinct electric storage device different from the electric storage module.
Sugiyama teaches wherein the distinct power supply device includes a distinct electric storage device different from the electric storage module ([0011] where a lithium ion and a lead acid battery are connected in parallel).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric storage device of Yamaguchi to include wherein the distinct power supply device includes a distinct electric storage device different from the electric storage module, in order to save cost using lead acid batteries and achieve high-voltage and highly-efficient energy charging and discharging capability with a Lithium-ion battery as taught by Sugiyama ([0048] and ([0046]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Sugiyama (US 20160049814) as evident by Tahara (US20170158082). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 10, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 9.
Yamaguchi in view of Matsumura in view of Sugiyama does not teach wherein a deterioration state of the electric storage unit and a deterioration state of an electric storage unit of the distinct electric storage module are different.
However, it is well known to one of ordinary skill in the art that the deterioration of lead acid battery is different that the lithium ion as evident by Tahara ([0047]).
Claim  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Sugiyama (US 20160049814). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 11, Yamaguchi in view of Matsumura teaches the electric storage module according to claim 9.
Yamaguchi in view of Matsumura does not teach wherein a type of the electric storage unit and a type of an electric storage unit of the distinct electric storage module are different.
Sugiyama teaches wherein a type of the electric storage unit and a type of an electric storage unit of the distinct electric storage device are different ([0011] where a lithium ion and a lead acid battery are connected in parallel). 
It would have been obvious to a person of ordinary skill in the art to modify the electric storage unit of Yamaguchi to include wherein a type of the electric storage unit and a type of an electric storage unit of the distinct electric storage device are different in order to save cost using lead acid batteries and achieve high-voltage and highly-efficient energy charging and discharging capability with a Lithium-ion battery as taught by Sugiyama ([0048] and ([0046]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO2012043723A1) in view of Matsumura (US 20150244191 in further view of Ozawa (US JP02012090436A). Note: Examiner uses Yamaguchi (WO2012043723A1) to make rejection but relies on machine translation to clarify position.
As to claim 15, Yamaguchi in view of Matsumura teaches an electric storage system (Fig. 1 above) having a plurality of the electric storage modules taught by Yamaguchi in view of Matsumura according to claim 1 (Fig. 1 above).
Yamaguchi in view of Matsumura does not teach in which a plurality of the electric storage modules are connected in a matrix. 
Ozawa teaches in which a plurality of the electric storage modules are connected in a matrix (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the plurality of the electric storage modules according to claim 1 of Yamaguchi to be connected in a matrix, as taught by Ozawa in order to disengage dysfunctional cells from any of the energy storage units, thereby increasing system usage time.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859







/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859